Title: From John Adams to Stephen Miller, 23 August 1816
From: Adams, John
To: Miller, Stephen



Sir
Quincy August 23rd 1816

Last Evening Mr: Apthrop put into my hand your polite Letter of the first of this Month from New York. Your civil Apology for writing to me was unnecessary: because I hope I should always be ready to communicate any information in my possession in furtherance of Justice; and especially to a   Gentleman whose Father and Grandfather Uncle and various Relations I have known and respected from my Infancy.
My long and total Retirement from public affairs, has rendered it impossible for me, to give you any Information of the decisions of our National Government Legislative Executive or Judiciary concerning such claims as those of your Father.
My advice to you Sir, would be to consult the Treaty of 1783, and Mr Jay who was one of the Negtiators of it. But I presume that neither his opinion or mine could be admitted as Evidence in any Court of Justice. The Treaty must speak for itself and be interpreted, according to its own Phraseology, comparing one part of it with another.
I know not that any claims like that of your Father have ever been confiscated and the Treaty of Peace stipulates that no future confiscations should be made. But the British Doctine now is, that the Treaty of 1783 has been annihilated by the late War.
I know of no other course you can pursue, than by a petition or memorial, to Congress, where I hope and believe you will find a candid investigation of the subject, and an equitable decision. There is but one other resort and that is to the Courts of Justice. But in this pursuit you must apply to Gentlemen learned in the Law for advice which I am wholly incapable of giving you.
Please to present my compliments to your Father: and if you should visit your respectable relations in Quincy, and Braintree, I should be happy to see you at the Bottom of Stony field Hill, the residence of your hearty well wisher / and very humble Servant

John Adams.